Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to lst Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 03-1499

                          SAM NEANG KEO CHAN,

                                Petitioner,

                                      v.

         JOHN ASHCROFT, United States Attorney General,

                                Respondent.


              ON PETITION FOR REVIEW FROM AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                                   Before

                        Selya, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                     and Lynch, Circuit Judge.


          Martin J. McNulty on brief for petitioner.
          Peter D. Keisler, Assistant Attorney General, Terri J.
Scadron, Assistant Director, and Carol Federighi, Office of
Immigration Litigation, Civil Division, on brief for respondent.



                             March 30, 2004
            STAHL, Senior Circuit Judge.             Petitioner-appellant Sam

Neang Keo Chan applied for political asylum pursuant to 18 U.S.C.

§ 1158(b)(1) and withholding of removal pursuant to 8 U.S.C. §§

1101 et seq. and 1229a.      The Immigration Judge (IJ) denied Chan’s

application, and the Board of Immigration Appeals affirmed that

decision without opinion.         We affirm the Board’s decision on the

ground that it is supported by substantial evidence.

                             I.         BACKGROUND

            Chan, a forty-six year old native of Cambodia, last

entered the United States on October 8, 1998, on a non-immigrant

visa.    Despite her visa's expiring on November 6, 1998, Chan

remained in the United States and on January 19, 1999, applied for

political asylum and withholding of removal.

            This case takes place against the turbulent political

backdrop of Cambodian history.           After decades of turmoil, in 1993

the   Cambodian   government      was    established    as    a   constitutional

monarchy.    King Sihanouk was named Head of State, and Prince

Ranariddh and Hun Sen served as First and Second Prime Ministers,

respectively.     In July, 1997, Hun Sen overthrew Prince Ranariddh,

and a period of violence ensued.              Subsequently, Hun Sen agreed to

democratic elections, which he won in July, 1998.                  According to

State Department reports, the 1998 electoral campaign and its

aftermath   "were   marred     by   protests,       voter    intimidation,   and




                                        -2-
partisan violence, some of it government-directed."                     Political

stability has since been achieved through a coalition government.

            Chan’s application for asylum, affidavit, and hearing

testimony set forth the following allegations:                  She was born on

December 29, 1958, in Phnom Penh, Cambodia, and married Seng Hong

on July 7, 1978.     The couple had three children, now approximately

twenty, seventeen, and eight years of age.                  Under the Pol Pot

regime, Chan’s family was forced to move from their home in Phnom

Penh   to   the   province     area.     Her    father   was    taken    away   and

presumably killed, her brother was executed, and Chan was enslaved

in “the hard labor force.”

            In early 1998, Chan became a member of the Sam Rainsy

party, a rival of Hun Sen.          On April 20, 1998, Chan received her

membership card and attended a meeting with her uncle, Lon Phon, a

prominent leader in the Sam Rainsy party.             While she stood by the

door greeting some of the 200 supporters in attendance, four Hun

Sen soldiers arrived on motorcycles.            They fired their weapons in

the air, pointed a gun at Chan’s head, and threatened to kill her

if the meeting continued. Fearing harm, the Sam Rainsy supporters,

including Chan and Lon Phon, fled.

            On    July   11,    1998,   Chan   and   four   other   Sam    Rainsy

supporters, while distributing campaign materials in a Phnom Penh

marketplace, were approached by three Hun Sen soldiers.                         One

soldier,    identified     by    Chan    as    the   security    chief    of    the


                                        -3-
marketplace, put a gun to Chan’s head.1      He pulled the papers from

her hands and warned her that she would “have a short life” if she

continued to support the Sam Rainsy party.

           After Hun Sen won the parliamentary elections on July 26,

1998, the leaders of the opposing parties, Prince Ranariddh and Sam

Rainsy, accused Hun Sen of fraud.       Chan attended rallies where Sam

Rainsy supporters declared Hun Sen a stealer, a dictator, and a

Vietnamese    puppet.   The   political    protests    were   particularly

violent between September 7 and September 13, 1998.           Chan alleged

that on September 14, 1998, thirty thousand Sam Rainsy supporters,

including Chan, convened outside the United States Embassy, waving

United States, Cambodian, and Buddhist flags.         Eight thousand riot

police were deployed.    Chan asserted that police used guns, clubs,

chains and water cannons to disperse the crowd.          Protesters were

arrested, beaten, and killed, but Chan was able to escape unharmed.

She subsequently walked sixty kilometers to safety in the village

of Kampong Chamlong.

             The following day, Hun Sen soldiers arrived at Chan’s

home, apparently looking for her.       Chan’s mother refused to inform

the soldiers of the location of either Chan or Chan’s husband, Seng

Hong.    One week later, the soldiers returned and ransacked Chan’s

home.    Chan’s mother was forced to the ground at gunpoint and



     1
      The IJ stated, apparently in error, that the gun was placed
to Chan's stomach.

                                  -4-
asked, “Do you want to eat bullets or do you want to tell us where

your children are?” Seng Hong has been missing since the September

14 demonstration, as have two of Chan’s friends.    Chan's uncle and

his family fled the country.

            Chan contends that because she is a well-known Sam Rainsy

supporter, she fears she will be persecuted if she returns to

Cambodia.    She is also concerned for her three children; they

remain in Cambodia with Chan's mother but do not attend school

because Chan fears for their safety.

            According to documents in the record, Chan visited the

United States from June 24 to October 21, 1997, during the height

of the coup.    She had no affiliation with Sam Rainsy or any other

political party until the following year.      After the April 1998

incident involving the Hun Sen soldiers at the Sam Rainsy meeting,

she traveled to China, where she remained from May 16 until May 30,

1998.    On June 11, 1998, Chan again traveled to the United States

and returned to Cambodia on July 5, 1998.2

            Following the demonstration at the U.S. Embassy, Chan

left Cambodia on October 7, 1998, and arrived in San Francisco the

next day.      On January 14, 1999, she filed an application for




     2
      On June 9, 1998, the American Consulate in Phnom Penh issued
Chan a non-immigrant visa that was valid for multiple entries until
June 19, 1999. Chan contends that the visa was issued on June 19,
1997.

                                 -5-
political asylum and withholding of removal.3        On May 2, 2000, an

Immigration Judge heard her case.        On October 10, 2000, the IJ

issued a decision denying Chan’s application.        She appealed to the

Board of Immigration Appeals, which affirmed the decision without

opinion pursuant to 8 C.F.R. § 1003.1(e)(4).              She now seeks

judicial review of the decision of the Board.

                           II. DISCUSSION

          In her petition for review, Chan contends that the Board

erred in affirming the IJ’s decision.         She claims that the IJ

erroneously found her testimony not to be credible and that she

adduced sufficient evidence to prove that she is both a victim of

past persecution and a likely target of future persecution.

A.        Applicable law

          This court reviews the Board's findings of fact and

credibility under a "substantial evidence" standard.        Mediouni v.

INS, 314 F.3d 24, 26 (1st Cir. 2002) (citing Yatskin v. INS, 255

F.3d 5, 9 (1st Cir. 2001)).       "Board determinations of statutory

eligibility for relief from deportation, whether via asylum or

withholding   of   deportation,   are   conclusive   if   'supported   by

reasonable, substantial, and probative evidence on the record

considered as a whole.'"      Id. at 26-27 (quoting INS v. Elias-

Zacarias, 502 U.S. 478, 480 (1992)).       Unless the applicant puts



     3
      Later in the proceedings, Chan added a request for protection
pursuant to the United Nations Convention Against Torture.

                                  -6-
forth evidence “so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution,” we will uphold a

denial of asylum.   Elias-Zacarias, 502 U.S. at 483-84.   When the

Board affirms without opinion, as it did here, we review the

decision of the Immigration Judge.    Quevedo v. Ashcroft, 336 F.3d

39, 43 (1st Cir. 2003).

          The standard for withholding deportation is stricter than

that for asylum, thus “a petitioner unable to satisfy the asylum

standard fails, a fortiori, to satisfy the former.”   Mediouni, 314

F.3d at 27 (quoting Velasquez v. Ashcroft, 305 F.3d 62, 64 n.2 (1st

Cir. 2002)).   Accordingly, we address Chan's asylum claim first.

          An asylum applicant bears the burden of proving either

past persecution or a well-founded fear of future persecution.

Id.; 8 C.F.R. § 208.13(b).   In establishing a well-founded fear of

future persecution, the applicant must prove “both a genuine

subjective fear and an objectively reasonable fear of persecution”

on the grounds of race, religion, nationality, membership in a

particular social group, or political opinion.   Mediouni, 314 F.3d

at 27.   An objectively reasonable fear “requires a showing ‘by

credible, direct, and specific evidence . . . facts that would

support a reasonable fear that the petitioner faces persecution.’”

Civil v. INS, 140 F.3d 52, 55 (1st Cir. 1998) (quoting Ravindran v.

INS, 976 F.2d 754, 758 (1st Cir. 1992)).      Here, the merits of

Chan’s claims rest largely on the credibility of her accounts.


                                -7-
B.        Past persecution

          A finding of credibility is paramount in asylum cases.

See Gailius v. INS, 147 F.3d 34, 45 (1st Cir. 1998).      The IJ found

that Chan’s account of past persecution lacked the “ring of truth”

necessary to credit her account of alleged persecution, pointing to

discrepancies between newspaper accounts of the September 14, 1998

demonstration and Chan's account.        According to Chan’s testimony

and asylum application, the demonstration involved thirty thousand

protesters and eight thousand riot police in front of the Embassy.

News sources in the record, however, assert that the demonstration

began with two hundred protesters and grew to fifteen to twenty-

five hundred protesters.     Published articles also indicate that

eight thousand Hun Sen supporters, not police, were transported to

the city and that although fifty-three people have been missing

since the demonstration, there were no proven deaths.              The IJ

concluded that this evidence contradicted Chan’s testimony that she

“saw people being killed and being beaten everywhere.”

          Chan   contends   that   these   inconsistencies   are    minor

discrepancies that do not affect her credibility. See Wang v. INS,

352 F.3d 1250, 1253 (9th Cir. 2003) ("minor inconsistencies and

minor omissions relating to unimportant facts will not support an

adverse credibility finding”) (quoting De Leon-Barrios v. INS, 116

F.3d 391, 393 (9th Cir. 1997)). While the discrepancies concerning

the September demonstration are not overwhelming, they do concern


                                   -8-
facts that are central to her claims.     See De Leon-Barrios, 116

F.3d at 393 (discrepancies between applications are not minor

because they serve as the basis for applicant’s alleged fear of

persecution); see also Borjorques-Villanueva v. INS, 194 F.3d 14,

16 (1st Cir. 1999).   Under our deferential standard of review, see

Kalitani v. Ashcroft, 340 F.3d 1, 5 (1st Cir. 2003), we will not

disturb the IJ's determination that the discrepancies were material

to her credibility.

          Moreover, other elements of Chan's account undermine her

claim of past persecution.      According to Chan, she was first

threatened by Hun Sen soldiers on April 20, 1998, the day she

received her membership card and attended a meeting of Sam Rainsy

supporters.   Yet she left Cambodia for a two-week visit to China

less than one month later.   She also traveled to the United States

on June 11, 1998, and returned to Cambodia on July 5, 1998.4       In

doing so, she subjected herself to inspections that typically

accompany international flights.      Had she been the target of

persecution, it is likely that she would have encountered some

difficulty in her travels. Moreover, had she been as frightened by

the April 20 incident as she suggests, it also is likely that she

would have been reluctant to return to Cambodia on both occasions.




     4
      Chan stated that these trips were       for   "pleasure"   when
questioned about them during the hearing.

                                -9-
          In addition, Chan continued to work at the Phnom Penh

marketplace    following   her   alleged     assault   by    the   chief    of

marketplace    security.    Such    conduct    is   not     consistent     with

victimization.     Moreover, Chan has suffered no physical harm, an

important consideration in our analysis of past persecution.                See

Guzman v. INS, 327 F.3d 11, 15-16 (1st Cir. 2003); Lim v. INS, 224

F.3d 929, 936 (9th Cir. 2000).       We therefore hold that the IJ's

conclusion that Chan failed to prove past persecution is supported

by substantial evidence.

C.        Well-founded fear of future persecution

          Chan also seeks to establish eligibility for asylum by

adducing specific evidence justifying a well-founded fear of future

persecution.   See Velasquez, 342 F.3d at 58; Aguilar-Solis v. INS,

168 F.3d 565, 572 (1st Cir. 1999).        She must prove that her fear is

both genuine and objectively reasonable.         Aguilar-Solis, 168 F.3d

at 572.

          Chan claims that her life was threatened on two occasions

prior to the September 14 demonstration, yet she continued to live

and work unharmed in Phnom Penh for nearly five months following

the first threat.     Chan also remained in Cambodia for more than

three weeks after the September 14 demonstration.            She had a valid

passport and United States visa, and it is likely that she would

have fled immediately had she actually believed her life was in

imminent danger.


                                   -10-
            Moreover, as the IJ pointed out, Chan was one of many Sam

Rainsy supporters in Cambodia.      She held no position of power

within the party, and indeed had not even joined until 1998.       See

Khem v. Ashcroft, 342 F.3d 51, 54 (1st Cir. 2003) (upholding the

denial of asylum on the basis that petitioner, a Cambodian citizen,

was not subject to future persecution because she was a low-level

party member, never made public speeches, and never held a party

office).

            We also defer to the IJ's findings concerning changed

conditions in Cambodia.     “Changed country conditions often speak

volumes about the objective reasonableness of an alien’s fear that

persecution lurks should he return to his homeland.”          Aguilar-

Solis, 168 F.3d at 572.        The record indicates the return of

political stability to Cambodia since shortly after the September

14 demonstration. Moreover, Chan's children and mother continue to

live in Cambodia; although the children do not attend school

because of Chan's fears, there is        no record evidence indicating

that they face objective danger.        “The fact that close relatives

continue to live peacefully in the alien’s homeland undercuts [her]

claim that persecution awaits [her] return.”      Khem, 342 F.3d at 54

(quoting Guzman, 327 F.3d at 16).       Thus, we are not compelled to

find that Chan genuinely and reasonably fears future persecution in

Cambodia.




                                 -11-
D.           Chan's due process claim

             Lastly, Chan contends that she was denied due process as

a result of the translation services provided to her.                   She asserts

that the IJ was unable to adequately evaluate her demeanor -- and

accordingly, her credibility -- because the translations were not

immediately provided after each word, but rather were given at the

conclusion of Chan’s answers.

             While     an   adverse      credibility    determination      may   be

reversed in the case of an inaccurate translation, see Amadou v.

INS, 226 F.3d 724, 726 (6th Cir. 2000) (applicant denied due

process because translator was incompetent); Perez-Lastor v. INS,

208   F.3d    773,     777-78   (9th     Cir.   2000)   (asylum   applicant      was

prejudiced by incompetent translation), Chan makes no such claim

here.        Rather,    she     merely    argues    that   she    was    generally

disadvantaged by the manner in which her testimony was translated.

There is no indication that any such objections were made at the

asylum hearing.        See Albathani v. INS, 318 F.3d 365, 375 (1st Cir.

2003) (affirming the Board’s denial of asylum where applicant

failed to question the accuracy of translation at his hearing and

asserted no specific errors in translation on appeal).                    Nor does

Chan specify any particular translated statement as problematic, or

explain how she was prejudiced thereby.

             Moreover, while we have acknowledged that a “witness’s

demeanor is often a critical factor in determining his veracity,”


                                         -12-
Aguilar-Solis, 168 F.3d at 570-71, it does not appear that the IJ

relied upon Chan's demeanor in determining that her testimony was

not credible.   Instead, he based his credibility finding on Chan’s

account of the September 14 demonstration. We conclude that Chan’s

due   process   rights   were   not   violated   on   the   basis   of   the

translation.

           For the reasons set forth above, we affirm the Board of

Immigration Appeals’ judgment as to Chan's petitions.5




      5
      As noted supra, our holding as to the asylum claim obviates
further consideration of the withholding of deportation claim. See
Mediouni, 314 F.3d at 27.

                                  -13-